Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s reply filed on December 22, 2021.

Status of Claims
Claims 1-6, 9-23 and 70-79 are currently pending and are the subject of this office action.
Claims 9, 19-20, 70-71, 73-74 and 76-77 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election has been treated as an election without traverse in the reply filed on June 29, 2020.
Claims 1-6, 10-18, 21-23, 72, 75 and 78-79 are currently under examination.

Priority

    PNG
    media_image1.png
    103
    401
    media_image1.png
    Greyscale



Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.

Claim Rejections - 35 USC § 112 (Maintained Rejection).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

prior to terminating administration of dosage regimen administered at the time of the onset of the adverse reaction. 
First, it is not clear the meaning of “management”.  Management is not synonym of administration.
Second, even if the Applicant were referring to administration, claims 3 and 4 depend from claim 1 which requires to terminate the administration of the previous dosage regimen before starting the next one, so how can claims 3 and 4 require to administer a new dosage regimen before terminating the previous one? 
The metes and bound of claims 3 and 4 are not well defined.

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.
	
Examiner’s response:
First, there is no definition of “management” in the specification.  Second, the example of page 37 of the specification (paragraph [0129]) refers to the “administration” of different amounts of lenvatinib depending the Grade of adverse reactions.
Third, and more important, regardless of whether the word “management” can be considered indefinite or not, Applicant did not addressed the most important issue: claims 3 and 4 depend from claim 1 which requires to terminate the administration of the previous dosage regimen before starting the next one, so how can claims 3 and 4 require to administer a new dosage regimen before terminating the previous one?  

Claim Rejections - 35 USC § 103 (Maintained Rejection).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1, 3, 5-6, 10-18, 21, 23, 72, 75 and 78-79 stand rejected under 35 U.S.C. 103 as being unpatentable over Motzer et. al. (The Lancet Oncol. (2015) 16:1473-1482, cited in previous office action).

For claims 1 and 3, Motzer teaches a method of treating renal cell carcinoma comprising the administration of a composition comprising: lenvatinib at a dose of 18 mg/day of and everolimus at a dose of 5 mg/day (see page 1473 under Methods, see also under procedures on pages 1474 and 1475).
Some patients developed Grade 3 and Grade 4 adverse events due to the toxicity of lenvatinib (see under findings, see also page 1478, right column, last paragraph, page 1479 Table 3 and page 1480, left column first paragraph).  Due to these side effects, a stepwise dose reduction of lenvatinib from 18 mg/day to 14 mg/day to 10 mg/day and to 8 mg/day was allowed.  Once a dose was reduced, it could not be increased (see page 1474 under Procedures up to page 1475, end of first paragraph).

Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to treat renal cell carcinoma comprising the administration of a composition comprising: lenvatinib at a dose of 18 mg/day and everolimus at a dose of 5 mg/day as taught by Motzer, and if the patient develops Grade 3 or Grade 4 side effects, then terminate the 18 mg/day dose of lenvatinib and start administering a 14 mg/day dose of lenvatinib (the first dose of the stepwise dose reduction of lenvatinib disclosed by Motzer).  If the Grade 3 and Grade 4 side effects still persist, then terminate the 14 mg/day dose of lenvatinib and start administering a 10 mg/day dose of lenvatinib (the second dose of the stepwise dose reduction of lenvatinib disclosed by Motzer), and if the Grade 3 and Grade 4 side effects still persist, then terminate the 10 mg/day dose of lenvatinib and start administering a 8 
Dose regimen optimization is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize given the guidance of the prior art. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ
Moreover, the determination of known effective amounts of known active agents to be administered to treat the same disease is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. As Moltzer teaches a dosage regime for everolimus that is used to treat RCC, and how to decrease that dosage based on side effects, the dosage variation based on side effects is considered a result effective variable. Thus, it would also have been obvious to have chosen a dosage from among those known to be effective in methods of treating RCC.  
Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), thus resulting in the practice of vlaims 1 and 3, with a reasonable expectation of success.




For claims 5 and 6, Motzer teaches several Grade 3 and 4 side effects (see for example Table 3 on page 1479).  Nothing in the publication prevents the same or different side effects to occur in the first, second and/or third Grade 3 or 4 adverse effect occurrence, thus resulting in the practice of claims 5 and 6 with a reasonable expectation of success.

For claim 10, Motzer teaches that the patients also suffered from side effects associated with everolimus (see page 1450, right column, middle of first full paragraph), thus resulting in the practice of claim 10 with a reasonable expectation of success.

For claim 11, Motzer teaches an everolimus dosage regimen of 5 mg/day throughout the entire treatment, thus resulting in the practice of claim 11, with a reasonable expectation of success.

For claim 12, Motzer does not teach the administration of 5 mg/day of everolimus every other day.  However, as stated above, Moltzer teaches an everolimus dosage regimen of 5 mg/day throughout the entire treatment. 
Dose regimen optimization is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize given the guidance of the prior art. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ

Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), thus resulting in the practice of claim 12, with a reasonable expectation of success.

For claim 13, Motzer teaches the administration of capsules comprising lenvatinib (see page 1474 under procedures), thus resulting in the practice of claim 13, with a reasonable expectation of success.

For claim 14, Motzer teaches the administration of tablets comprising everolimus (see page 1474 under procedures), thus resulting in the practice of claim 14, with a reasonable expectation of success.



For claim 16, Motzer teaches that the patients could have received VEGF-Targeted therapy (see page 1473 under Introduction, left column and see page 1474 before methods), thus resulting in the practice of claim 16, with a reasonable expectation of success.

For claim 17, Motzer teaches the once daily administration of lenvatinib (see page 1474 under procedures), thus resulting in the practice of claim 17, with a reasonable expectation of success.

For claim 18, Motzer teaches that the administration can last for 7-6 months (26-30 weeks, see page 1478, right column, second paragraph).  This range (26-30 weeks) overlaps with the instantly claimed range of “at least 28 weeks”.
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
All this will result in the practice of claim 18, with a reasonable expectation of success.

For claim 21, Motzer does not explicitly teach the treatment of advanced renal cell carcinoma.  However, as stated above, Moltzer teaches the treatment of metastatic renal cell carcinoma, as such the skilled in the art will be motivated to treat related diseases, like advanced renal cell carcinoma, with the same or similar method that was successful for the treatment of metastatic cell carcinoma, thus resulting in the practice of claim 21 with a reasonable expectation of success.

For claim 23, Motzer teaches that the patients can have poor MSKCC score (see table on page 1476 under MSKCC risk group), thus resulting in the practice of claim 23 with a reasonable expectation of success.

For claim 72, Motzer further teaches that the side effect can be a grade 3 hypertension (see Table 3 on page 1479, 11th disease from the top), thus resulting in the practice of claim 72 with a reasonable expectation of success.

For claim 75, Motzer does not explicitly teach the treatment of advanced renal cell carcinoma.  However, as stated above, Motzer teaches the treatment of metastatic renal cell carcinoma, as such the skilled in the art will be motivated to treat related 

For claim 78, Motzer teaches an everolimus dosage regimen of 5 mg/day throughout the entire treatment, thus resulting in the practice of claim 78, with a reasonable expectation of success.

For claim 79, Motzer does not teach the administration of 5 mg/day of everolimus every other day.  However, as stated above, Moltzer teaches an everolimus dosage regimen of 5 mg/day throughout the entire treatment. 
Dose regimen optimization is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize given the guidance of the prior art. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ
Moreover, the determination of known effective amounts of known active agents to be administered to treat the same disease is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. As Moltzer teaches a dosage regime for everolimus that is used to treat RCC, the dosage is considered a result effective variable. Thus, it would also have been obvious 
Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), thus resulting in the practice of claim 79, with a reasonable expectation of success.

2) Claims 2, 4 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motzer et. al. (The Lancet Oncol. (2015) 16:1473-1482), as applied to claims 1, 3, 5-6, 10-18, 21, 23, 72, 75 and 78-79, cited in prior office action), further in view of LENVIMA prescribing information (February 2015, cited in prior office action).

Motzer teaches all the limitations of claims 2 and 4, except for the second, third or fourth dosage regimen is not initiated until the first, second or third Grade 3 or Grade 4 adverse reaction is resolved to Grade 0-1 or baseline.  However, the LENVIMA prescribing information teaches that when lenvatinib is administered to thyroid cancer patients at 24 mg/day: Grade 2, 3 and 4 adverse reactions occur, and like Motzer, it teaches a stepwise reduction of the dose of lenvatinib and also teaches to interrupt the current dosage regimen until resolved to Grade 0-1 or baseline (see section 2.2 Dose Modifications and in particular Table 1).
Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art, once a Grade 2, 3 or 4 adverse event occurs, to interrupt the current dosage regimen until resolved to Grade 0-1 or 

Motzer teaches all the limitations of claim 22, except for the mesylate salt of lenvatinib.  However, the LENVIMA prescribing information teaches that lenvatinib can be administered as the mesylate salt (see section 11 Description), thus resulting in the practice of claim 22 with a reasonable expectation of success.

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.
	
Examiner’s response:
First, Motzer is well aware of the side effects of lenvatinib like hypertension, as such it recommends reductions in the amount of lenvatinib:  “For patients who received lenvatinib plus everolimus and needed a dose reduction in lenvatinib because of toxic side effects, we allowed stepwise dose reductions from 18 mg/day to 14 mg/day, 10 mg/day and 8 mg/day” (see page 1475, left column, first paragraph).  Further, the LENVIMA (Lenvatinib) prescribing information is also aware of the hypertensive side effects of Lenvatinib.  Even though, LENVIMA is approved for the treatment of thyroid cancer, the fact is that regardless of which cancer is being treated the side effects are expected to be the same or similar and will mainly depend on the dosage regimen.  So even if Motzer might be inconclusive regarding the management of the side effects of 
Second, all the references presented by Applicant are post-filing references, as such the skilled in the art was not aware of that information.  Further, even if one were to consider the FDA post-filing and post-marketing information, the fact that FDA requested a post-marketing study to be conducted to assess the safety and efficacy of two different starting doses of lenvatinib (18 mg/day and 14 mg/day) in combination with everolimus (5 mg/day) does not make the instant claims less obvious, because the FDA does not teach against starting with an 18 mg/day dose of lenvatinib, it simply trying to explore different dose regimens based on the Motzer study, all of which would have been obvious based on Motzer teachings.

Double Patenting (Maintained Rejection).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 5-6, 10-18, 21, 23, 72, 75 and 78-79 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16 of 16/997,378 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the 16/997,378 application is anticipatory of the instant claims since the 16/997,378 claims the treatment of renal cell carcinoma comprising the administration of a composition comprising lenvatinib at a dose of 14 mg/day and everolimus at 5 mg/day, and then a stepwise reduction of the lenvatinib when a grade 3 hypertension side effect occurs.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.

Examiner’s response:
As it can be seen, this is not the only remaining rejection.


Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
January 15, 2022